OPINION
WOODLEY, Presiding Judge.
This is an appeal from an order entered after hearing by the County Judge of Kerr County denying relief in a habeas corpus proceeding attacking the legality of appellant’s confinement under commitment for fine and costs assessed by a Justice of the Peace.
Appellant’s counsel has forwarded to this court an order dismissing the charges in a separate criminal action in the County Court upon motion of the County Attorney for the reason:
“The Defendant has already served sufficient time in the County Jail and is beginning to serve a two year sentence in the State Penitentiary,”
and represents to this court that because such case constituted the basis for his *914appeal in the habeas corpus proceeding he must now withdraw his appellate efforts in behalf of his client since it would appear that the matter is now moot.
The appeal is dismissed.